IN THE
                 TENTH COURT OF APPEALS

                      No. 10-22-00124-CR
                      No. 10-22-00125-CR
                      No. 10-22-00126-CR
                      No. 10-22-00127-CR
                      No. 10-22-00128-CR
                      No. 10-22-00129-CR
                      No. 10-22-00130-CR
                      No. 10-22-00131-CR
                      No. 10-22-00132-CR
                      No. 10-22-00133-CR
                      No. 10-22-00134-CR
                      No. 10-22-00135-CR
                      No. 10-22-00136-CR


DAVID CORNETT,
                                           Appellant
v.

THE STATE OF TEXAS,
                                           Appellee



                   From the 40th District Court
                        Ellis County, Texas
      Trial Court Nos. 37235CR, 37236CR, 37237CR, 37238CR,
         37239CR, 37240CR, 37241CR, 37242CR, 37243CR,
             37244CR, 37245CR, 37246CR, and 37247CR
                               MEMORANDUM OPINION

           David Cornett appeals the trial court's denial of Cornett's "Motion for Nunc Pro

Tunc Order to Remove the Improper Cumulation Order and Illegal Sentence in Cause

No. 37235-37247CR."

           We do not have appellate jurisdiction of the denial of a motion for judgment nunc

pro tunc. Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. dism'd). The

appropriate remedy to obtain review of the denial of a nunc pro tunc motion is by a

petition for writ of mandamus. Ex parte Forooghi, 185 S.W.3d 498 (Tex. Crim. App. 2006)

(Johnson, J., concurring statement); see also Ex parte Ybarra, 149 S.W.3d 147, 149 (Tex. Crim.

App. 2004).

           Accordingly, we dismiss these appeals for want of jurisdiction. See TEX. R. APP. P.

43.2(f).



                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeals dismissed
Opinion delivered and filed May 11, 2022
Do not publish
[CRPM]




Cornett v. State                                                                        Page 2